Citation Nr: 0711546	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for acne rosacea, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for tinnitus; the RO denied the claim for 
increased ratings for low back strain and acne rosacea.  The 
veteran perfected a timely appeal of the decision.  
Thereafter, in an April 2004 rating decision, the RO 
increased the evaluation for low back strain from 10 percent 
to 20 percent, effective March 22, 2002.  A claimant is 
presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of increased rating for the veteran's low back 
strain remains in appellate status.  

In his substantive appeal (VA Form 9), received in February 
2004, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  However, in an April 
2004 statement, the veteran withdrew his request for a 
hearing.  38 U.S.C.A. § 20.704(e) (2006).  

The veteran's appeal was previously before the Board in July 
2005.  At that time, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for tinnitus.  However, the Board remanded the 
case to the RO for further evidentiary development.  
Following the requested development a supplemental statement 
of the case (SSOC) was issued in December 2006.  


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not 
attributable to service.  

2.  The veteran's service-connected low back disorder is 
productive of not more than moderate impairment with 
appreciable limitation of motion, and development of 
degenerative disk disease; he is shown to have flexion to at 
least 75 degrees, with no muscle spasm or neurological 
component objectively shown or evidence of additional 
limitation from incoordination, excess fatigability, pain, 
weakness or repetitive use.  

3.  The veteran's acne rosacea is presently manifested by 
erythematous patches to the forehead, cheeks, nose, chin and 
neck.   The acne rosacea do not affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas; and 
have not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 U.S.C.A. §§ 3.159, 3.303 (2006).  

2.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (as in effect September 26, 2003).  

3.  The criteria for a rating in excess of 10 percent for 
acne rosacea have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806 
(before and after August 30, 2002), 7828 (after August 30, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in May 2002 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in August 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
tinnitus and increased ratings for low back strain and acne 
rosacea, given that there has been a Board remand, and he has 
been provided all the criteria necessary for establishing 
service connection, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual background.

The service medical records are negative for any complaints 
or findings of tinnitus.  

By a rating action in December 1983, the RO granted service 
connection for low back strain and acne rosacea, each 
evaluated as 0 percent disabling, effective December 1, 1983.  

By a rating action in December 1999, the RO increased the 
evaluation for low back strain from 0 percent to 10 percent, 
effective July 6, 1999; and the evaluation for acne rosacea 
was also increased from 0 percent to 10 percent, effective 
April 23, 1999.  

The veteran's claim for an increased rating for acne rosacea 
and low back strain, and a claim for service connection for 
tinnitus (VA Form 21-4138) was received in March 2002.  

In March 2004, the veteran was afforded a VA examination for 
evaluation of rosacea of is face.  The veteran indicated that 
he has had fairly constant eruption of the acne on his face.  
He reported intermittent exacerbations but the condition 
never resolves completely.  He has used Tetracycline and 
other tropical creams over the years.  The veteran noted that 
the Tetracycline offered him some improvement, but there was 
some concern about it affecting his liver long term, and was 
taken off the medication.  It was noted that the veteran was 
not currently on any treatment.  He reported local skin 
symptoms, including periodic swelling of the areas of his 
nose, some redness, and a few pustules about the face and 
neck.  On examination, he had erythema and telangiectasis 
scattered over his forehead, cheeks, nose, chin and neck.  He 
had quite a bit of sebaceous hyperplasia and activity on his 
nose.  No pustules were noted.  His chest and back were 
clear.  The assessment was acne rosacea involving the face, 
approximately 5 percent of body surface area.  

A VA spine examination was also conducted.  At that time, the 
veteran reported dull aching pain off and on in the lower 
back with average intensity ranging from 5 to 7 out of 10, 
lasting 3 to 4 days.  The veteran indicated that he had 
flare-up of this lower back pain syndrome three times a 
month.  The veteran stated that he also had associated 
burning pain radiating down his right leg that occurs once a 
month, lasting 2-3 days on average.  The veteran reported 
additional functional limitation due to pain and decreased 
range of motion with flare-up.  The veteran denied any known 
precipitating factors for flare-up of lower back pain.  The 
veteran stated that alleviating factors for back pain 
included lying flat on the floor with a pad with both legs 
elevated.  The veteran stated that he wore a magnetic back 
wrap for his back.  The veteran stated that, during flare-
ups, he is unable to do yard work, house work or any type of 
physical activity.  The veteran stated that he has 
incapacitating episodes lasting 2-3 days where the veteran 
does minimal activity and spent most of the day lying on his 
back with a heating pad and his legs are elevated.  

On examination, the lumbar spine had normal configuration.  
The veteran reported tenderness with palpation of the right 
paraspinal area.  Posture and gait were within normal limits.  
Musculature of the lower back was within normal limits.  
Range of motion with flexion 75 degrees with onset of pain at 
the 75 degree angle.  Hyperextension was 15 degrees, right 
and left lateral motion 15 degrees, right rotation 15 
degrees, and left rotation 15 degrees with onset of pain at 
the 15-degree angle with left rotation.  The veteran had a 
positive straight leg raising test on the left.  Deep tendon 
reflexes of the patellar and Achilles were 2+ bilaterally.  
Neurovascular testing of the lower extremities was within 
normal limits.  The veteran had normal vibratory sensation, 
light touch sensation, and pedal pulses bilaterally.  
Position sensation of the great toes was within normal limits 
bilaterally.  There was no additional functional limitation 
due to pain, fatigue, weakness, lack of endurance or 
coordination with repeat range of motion other than pain on 
flexion and left rotation as described above.  The veteran 
reported pain with these movements without objective evidence 
of pain.  The pertinent diagnosis was lower back strain with 
development of degenerative disk disease.  The examiner noted 
that pain and decreased range of motion causes mild to 
moderate functional impairment.  

The veteran was also afforded an Audiological evaluation in 
March 2004.  It was noted that the veteran was a jet aircraft 
mechanic for 15 years, flight engineer for five years, and 
aircraft instructor at the aircraft school for five years.  
He used hearing protection the whole time as a mechanic and 
on the flight line.  The veteran complained of intermittent 
balance problems and recurring tinnitus for the past 15 
years, possibly staring after he had wisdom tooth extracted 
in 1986.  Following an evaluation, the examiner concluded 
that it is less likely than not that his tinnitus is service-
connected.  

Received in May 2006 were records from Sheppard Air Force 
Base, dated from January 2000 to March 2006.  During a 
clinical visit in February 2000, the veteran complained of 
constant bilateral tinnitus and difficulty hearing.  The 
assessment included bilateral sensorineural hearing loss and 
tinnitus.  A hearing evaluation report, dated in December 
2003, noted a positive history of noise exposure and 
tinnitus.  A consultation report, dated in July 2004, 
indicates that the veteran was referred for evaluation of a 4 
mm papule in the right 'alar' crease on his face suspicious 
for basal cell.  It was noted that the veteran has been 
treated for rosacea in the past, but he was not interested in 
treatment at this time.  


III.  Legal Analysis-Service connection.

Service connection may be granted when it is shown that there 
is a disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 and 3.304 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.304(d) (2006).  Section 1154, however, does not 
obviate the need for evidence of a medical nexus between a 
current disability and service.  Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  The probative 
evidence shows that the veteran's tinnitus was not manifest 
in service or within one year of service discharge, and that 
it is unrelated to any incident of service.  

Initially the Board notes that the veteran served in combat.  
Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  

The Board notes that the veteran has asserted that his 
tinnitus is a result of noise exposure during service, to 
include combat.  The Board is aware that the veteran is a 
combat veteran.  His allegations that his duties included 
being exposed to loud mortar attacks and being near crashes 
with his high speed aircraft.  They are credible because 
service medical records reflect that the veteran was involved 
in combat.  His statement is consistent with the 
circumstances, conditions, or hardships of his service.  
Thus, the Board accepts the veteran's statements that he was 
exposed to loud noises during service and that the 
experienced ringing in his ears at that time.  

Thus, he entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 2002).  The statute provides the following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

The Board accepts that the veteran was exposed to noise and 
could have experienced tinnitus during combat.  However, 
there was no report of tinnitus at the time of his discharge 
in June 1983.  The first documentation of tinnitus of record 
is in a February 2000 evaluation report, more than 16 years 
after service.  Moreover, there is no basis in the record for 
attributing tinnitus to the veteran's period of active 
service.  Rather, following a VA examination in March 2004, 
the VA examiner concluded that it is less likely than not 
that the veteran's tinnitus is service-connected.  

The veteran is competent to report he noticed tinnitus in 
service, which he reported when he filed his claim.  In fact, 
the Board accepts that the veteran was exposed to noise 
during combat and that he experienced periods of tinnitus 
during service.  Section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the veteran's combat status allows 
him to allege tinnitus in service.  Whether such was chronic 
or is related to service requires competent evidence.  

The diagnosis of tinnitus is established, however, there is a 
lack of probative evidence of a nexus to his service.  
Significantly, the VA examiner specifically stated that the 
tinnitus is not related to the veteran's military service.  
The Board finds the opinion of the VA Audiological examiner 
to be more probative than the veteran's lay opinion, and 
consistent with the record.  The examiner reviewed the claims 
file.  

The evidence of a relationship between the veteran's tinnitus 
and his military service is limited to his assertions; 
however, as a layperson, he is not qualified to render an 
opinion concerning question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board is aware that a layman is competent to report that they 
experience a ringing sound.  However, far more probative is 
the veteran's specific denial of ear trouble prior to 
separation in June 1983, the lack of any documentation of 
tinnitus post-service, until approximately 16 years after his 
discharge from service, and the opinion of the VA examiner 
that the veteran's tinnitus is less likely than not related 
to service.  

The Board also notes that when the veteran filed his initial 
claim for compensation in 1983, that claim did not include 
tinnitus.  Although he was not required to file a claim, his 
silence when otherwise affirmatively speaking constitutes 
negative evidence.  Such silence is also consistent with the 
absence of medical evidence of tinnitus in proximity to 
separation.  See Savage.  Cumulative, such evidence 
establishes an absence of continuity of symptomatology.  

Accordingly, the Board concludes that service connection for 
tinnitus is not in order.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable to this 
claim.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1991).  


IV.  Legal Analysis-Rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Low back strain.

The veteran has appealed the assignment of a 20 percent 
evaluation for low back strain.  The veteran's low back 
strain has been evaluated under Diagnostic Code 5295, 
Lumbosacral strain.  It has also been evaluated under 
Diagnostic Codes 5292 and 5237.  

The Board notes that the regulations regarding diseases and 
injuries to the spine have undergone significant revisions 
during the course of this appeal.  Generally, the effective 
date of a Liberalizing law or VA issue is no earlier than the 
date of the change.  38 U.S.C.A. § 5110.  In this case, as 
applied to the facts, the regulatory change is neither 
liberalizing nor restrictive.  The effective date of the 
changes in the regulations affecting the veteran's disability 
is September 26, 2003.  68 Fed. Reg. 51454-51458 Aug. 27, 
2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine that an examiner has related to the 
veteran's service-connected history of low back strain, the 
Board must also consider the rating criteria for 
intervertebral disc syndrome (DC 5293).  Under the old 
version for intervertebral disc syndrome, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002). 

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2006).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2006).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the evidence shows unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees, or less; or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months. Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

In this case, the pertinent evidence of record includes 
numerous private and VA outpatient treatment notes and report 
of a VA examination conducted in March 2004.  When examined 
by VA in March 2004, the veteran reported that he had dull 
aching pain off and on in the lower back with average 
intensity ranging from 5 to 7 out of 10, lasting 3 to 4 days.  
The veteran stated that he wore a magnetic back wrap for his 
back.  The veteran stated that, during flare-ups, he is 
unable to do yard work, house work or any type of physical 
activity.  The veteran stated that he also had associated 
burning pain radiating down his right leg that occurs once a 
month, lasting 2-3 days on average.  On examination, 
musculature of the lower back was within normal limits.  
Flexion was 75 degrees with onset of pain at the 75 degree 
angle.  Hyperextension was 15 degrees, right and left lateral 
motion 15 degrees, right rotation 15 degrees, and left 
rotation 15 degrees with onset of pain at the 15-degree angle 
with left rotation.  The veteran had a positive straight leg 
raising test on the left.  Deep tendon reflexes of the 
patellar and Achilles were 2+ bilaterally.  Neurovascular 
testing of the lower extremities was within normal limits.  

The evidence of record does not demonstrate more than 
moderate limitation of motion of the lumbar spine.  Thus, a 
rating in excess of 20 percent under DC 5292 is not 
warranted.  The evidence does not show severe symptoms of 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion so as to warrant a higher 
rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 or 5292 for ankylosis or 
limitation of motion is not warranted.  

While the veteran reports significant low back symptoms, 
there is no objective evidence of more than moderate symptoms 
of intervertebral disc (IVD) syndrome at any time during the 
pendency of this appeal.  The only positive neurological 
findings of IVD syndrome was noted on the most recent VA 
examination in March 2004, manifested principally by a 
positive straight leg raising test on the left;; all other 
neurological findings were normal.  There was no muscle 
weakness, loss of muscle tone or bulk, absent ankle jerk, or 
any other neurological findings appropriate to the site of 
the diseased disc.  Therefore, the Board finds that the 
lumbar spine disability is not of such severity to warrant an 
evaluation in excess of 20 percent under the old criteria for 
IVD syndrome.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine.  
Significantly, Diagnostic Codes 5235 through 5242 allow a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the thoracolumbar spine.  As noted above, there is no 
evidence of ankylosis of the veteran's lumbar spine and the 
credible evidence reveals forward flexion substantially 
better than 30 degrees.  Therefore, a higher evaluation is 
not authorized under the new criteria at Codes 5235 through 
5242.  

In addition, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  The veteran does not claim nor does the 
evidence show any incapacitating episodes or any required bed 
rest due to the low back disability.  Thus, the Board finds 
that the evidence does not meet the criteria for an 
evaluation in excess of 20 percent under either the old or 
the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, under the 
revised orthopedic rating criteria and applicable neurologic 
rating criteria in effect between September 23, 2002, and 
September 26, 2003, and under the revised orthopedic rating 
criteria and any applicable neurologic rating criteria from 
September 26, 2003.  

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The only neurological symptom noted by the 
veteran regarding his low back was a burning pain radiating 
down the right leg.  However, on examination in March 2004, 
other than a finding of positive straight leg raising on the 
right, the VA examiner did not report any clinical finding 
that would confirm the existence of radiculopathy.  
Neurovascular testing of the lower extremities was within 
normal limits; the veteran had normal vibratory sensation, 
light touch sensation, and pedal pulses bilaterally.  Thus, 
the medical evidence only shows subjective complaints and/or 
minimal clinical findings of radiculopathy.  Under 38 C.F.R. 
§ 4.12a, Diagnostic Codes 8620/8720 (neuralgia/neuropathy), 
evaluating sciatic nerve dysfunction, a 10 percent evaluation 
is warranted for mild neurologic deficit and a 30 percent is 
warranted for a moderate degree of neurologic deficit.  See 
also 38 C.F.R. §§ 4.123, 4.124.  As the preponderance of the 
clinical evidence does not support the existence of 
radiculopathy arising from the veteran's low back disability, 
a separate evaluation under 38 C.F.R. §§ 4.123 and 4.124 is 
not warranted.  

The veteran has been assigned a 20 percent evaluation for his 
low back disability.  The 20 percent evaluation contemplates 
the presence of moderate limitation of motion of the lumbar 
spine or forward flexion less than 60 degrees or a combined 
range of motion not greater than 120 degrees.  In order to 
warrant a higher evaluation, the disability must approximate 
the functional equivalent of severe limitation of motion or 
limitation of forward flexion to 30 degrees or less.  See 
DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  In this case, 
neither the objective nor subjective evidence suggests the 
presence of the functional equivalent of severe limitation of 
motion or forward flexion limited to 30 degrees or less.  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  Although the 
veteran reported decreased activity during flare-ups, 
including an inability to do yard work, house work, or any 
type of physical activity, the evidence does not show more 
than moderate limitation of motion or functional impairment 
of flexion at 30 degrees or less.  The Court has held that, 
"a finding of functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  As noted above, the most recent VA 
examination in March 2004 showed no more than moderate 
limitation of motion, no muscle weakness or atrophy, and no 
significant neurological impairments.  This evidence 
establishes that a separate rating for neurological 
dysfunction is not warranted, even though the veteran has 
voiced complaint of radiating pain.  The reflexes are 2+, 
vibratory sensation, light touch and position sensations are 
normal.  Furthermore, gait was normal and weakness was not 
identified.  Although the veteran has described some 
functional limitations, he has never implied that forward 
flexion is limited at 30 degrees or that there is the 
functional equivalent of severe limitation of motion.  The 
more probative evidence tends to establish that his actual 
limitation of motion and his functional impairment are 
essentially the same.  Essentially, he retains functional 
flexion of the spine from 0 to 75 degrees, at which point 
there is functional restriction.  Such evidence does not 
warrant an evaluation in excess of 20 percent under either 
the old or new criteria.  Furthermore, because there is 
minimal neurological manifestations, the disability would not 
approximate a severe disc syndrome.  

B.  Acne Rosacea.

As noted above, service connection for acne rosacea was 
granted by rating action of December 1983; at that time, a 
noncompensable rating was assigned by analogy to eczema under 
the provisions of 38 C.F.R. § 4.118, DC 7806, from December 
1, 1983.  Subsequently, in a rating action of December 1999, 
the RO increased the evaluation from 0 percent to 10 percent, 
effective April 23, 1999.  Effective August 30, 2002, acne is 
specifically ratable under its own diagnostic code-DC 7828.  

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  The Board shall consider 
each version.  However, the effective date of a Liberalizing 
law or VA issue may be no earlier than the date of the 
change.  38 U.S.C.A. § 5110.  

Under the criteria of former DC 7800 (as in effect prior to 
August 30, 2002), moderately disfiguring scars of the head, 
face, or neck warrant a 10 percent rating.  A 30 percent 
rating requires that such scar be severely disfiguring; this 
rating is especially appropriate if the scar produces a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating requires that such scarring 
result in complete or exceptionally repugnant deformity of 1 
side of the face or in marked or repugnant bilateral 
disfigurement.  The 30 percent rating may be increased to 50 
percent or the 50 percent rating may be increased to 80 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrisation.  

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned where there was exudation, or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or 
exceptional repugnance.  

Effective as of August 30, 2002, Diagnostic Code 7806 
provides for a 60 percent rating for dermatitis or eczema 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period. When 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted.  When at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 10 
percent rating is warranted.  Less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a noncompensable percent rating is 
warranted.  38 C.F.R. § 4118, DC 7806 (2006).  

Under the criteria of revised DC 7828 (as in effect since 
August 30, 2002), deep acne (deep inflamed nodules and pus- 
filled cysts) affecting less than 40 percent of the face and 
neck, or deep acne other than on the face and neck warrants a 
10 percent rating.  A 30 percent rating requires deep acne 
affecting 40 percent or more of the face and neck.  Acne may 
also be rated as disfigurement of the head, face, or neck 
under DC 7800 or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars due to 
his acne rosacea.  See, e.g., 38 C.F.R. § 4.118, DC 7800 
(2006).  Therefore, the RO has appropriately considered the 
veteran's service-connected skin disability from acne rosacea 
under Diagnostic Code 7806 for ratings of eczema or 
dermatitis.  

In light of the clinical findings reported in the March 2004 
VA examination report, the Board finds that a rating in 
excess of 10 percent for the veteran's acne is not warranted 
under former DC 7800, as the evidence prior to August 30, 
2002 does not show severely-disfiguring facial scarring 
required for a 30 percent rating.  Nor is a rating in excess 
of 10 percent warranted under former DC 7806, as the clinical 
findings prior to August 30, 2002 do not show acne with 
constant exudation or itching or extensive lesions, or 
productive of marked facial disfigurement.  In addition, the 
March 2004 VA examiner noted that acne rosacea involving the 
face, affected approximately 5 percent of body surface.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for acne is not 
warranted under any pertinent provision of the rating 
schedule, and that the claim for increase must, thus, be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
53-56.  



ORDER

Service connection for tinnitus is denied.  

Entitlement to a rating in excess of 20 percent for low back 
strain is denied.  

Entitlement to a rating in excess of 10 percent for acne 
rosacea is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


